DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 4-5 in the reply filed on 05/04/2022 is acknowledged.
Claims 2, 3, and 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/04/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20170061521 A1).
Regarding claim 1, Lee teaches an Al agent (Fig. 3) comprising: an information receiver configured to receive a purchase history of an article (communication unit 140 that receives characteristics of the goods items and collects a user’s purchase history, paragraph 0021) and determine whether or not a new article for storage in refrigerator requiring refrigeration or freezing storage exists in the purchase history (a purchase history derived from identification information of a goods item put in the refrigerator through image processing, collect the purchase history, store the purchase history in database, and create a purchase pattern including at least one of product information, paragraphs 0022 and 0023); an information collector (communication unit 140) configured to collect capacity information on the new article for storage in refrigerator (configured to receive at least ones of characteristics of one or more goods items that are able to be stored in the refrigerator and a user's purchasing characteristics, paragraph 0021) and movement path information on the new article for storage in refrigerator (controller 170 is configured to create a purchase pattern, purchasing cycle, and purchasing quantity based on the database,  paragraph 0024) when the new article for storage in refrigerator exists in the purchase history (purchase history derived from identification information of a goods item put in the refrigerator through image processing stores the purchase history in the database, pg2 paragraphs 0022 and 0023); and an agent controller (controller 170) configured to determine an expected arrival time (configured to adjust the expected date of purchasing in such a way to maintain the next expected date of purchasing if the goods item arrives before the expected date, pg15 paragraph 0259) at which the new article for storage in refrigerator is to be received in a refrigerator (by informing the user, controller 170 that the new corresponding goods need to be purchased before the expected date of purchasing, pg14 paragraph 0257) based on the movement path information (via the controller establishing a purchase pattern, cycle and quantity, pg2 paragraph 0024), and transmit the movement path information and the capacity information and the expected arrival time information on the new article for storage in refrigerator to the refrigerator (refrigerator 1 includes a communication unit 140 to transmit or receive data to or from an external device through a communication network to controller 170 to control overall operations of the refrigerator 1, pg4 paragraph 0069). 
Regarding claim 4, Lee teaches wherein the movement path information on the new article for storage in refrigerator (controller 170 is configured to create a purchase pattern, purchasing cycle, and purchasing quantity based on the database, pg2 paragraph 0024) includes location information and movement means information (communication unit 140 receives signals from 4G, Wi-Fi, Bluetooth, and NFC, pg5 paragraph 0083) on a user which is obtained through a user GPS (unit 140 receives data directly from external device on user through a communication network, such as 4G, and Wi-Fi, pg5 paragraph 0085), the user carrying the new article for storage in refrigerator (communication unit 140 may receive information from the user terminal to manage food items that the user has purchased, pg5 paragraph 0086).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20170061521 A1) in view of Cho et al (US 20150330805 A1).
	Regarding claim 5, Lee teaches wherein the agent controller (controller 170) further estimates the movement means information on the user (distance of the user is calculated by the proximity sensor, pg1 paragraph 0017) and the expected arrival time (controller is configured to adjust the expected date of purchasing in such a way to maintain the next expected date of purchasing if the goods item arrives before the expected date, pg15 paragraph 0259).
	Lee teaches the invention as described above but fails to teach by learning the past movement history information on the user.
However, Cho teaches by learning the past movement history information on the user (a controller consisting of an external device storing the user location history information may collect user location history information during a predetermined period of time by using the computing device 100, which may comprise of a home appliance, pg1 paragraph 0010 and pg8 paragraph 0152 of Cho).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to modify the controller in the teachings of Lee to include learning the past movement history information on the user in view of the teachings of Cho for the profile of user's locations to be generated by machine learning controller regarding collected user location history information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763